DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2021.
Status of Claims
Claims 1-21 are pending.  Claim 21 is withdrawn from consideration as elected on 2/24/2021 without traverse.  Claims 1-20 are currently being examined.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/23/2020 and 8/17/2020 were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 2-7 are objected to because of the following informalities: Claim 2 is dependent on itself.  This is assumed to be a typographic error and the claim should depend on claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the impulse mechanism”, “the launching position”, and “the pitch trajectory" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-7 are also rejected as they depend from claim 2 and contain similar antecedent basis issues until claim 2 is corrected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-11, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. US Pub. No. 2017/0348582.
Cho teaches:
In Reference to Claim 1
A ball pitching device (100, Fig. 1-5) comprising: 
a launching surface for receiving balls (shooting tube 114, Fig. 1), the launching surface being configured to receive and hold a ball in the launching position prior to the ball being launched (ball receiving hole 115 at a front end of tube 114 where a loaded ball is held at 114a for launching, Fig. 1-5, [0057]); 

one or more control components configured to control at least one of a pitch power and a pitch trajectory of the ball launched from the launching position (touch screen TP may receive user inputs, MPU controller controls the launcher and launch conditions, Tilt and orientation modules control the tilt and orientation, and solenoid valve drive unit control the launcher system actuator, Fig. 1-6, [0055], [0057]-[0067]).  
In Reference to Claim 2
The ball pitching device of claim 2, wherein a position of the impulse mechanism is configured to be adjustable relative to the launching position to control the pitch trajectory (a position of impulse mechanism 130 at the end of tube 114 is movable by tilt motor 117 and/or direction motor 120 to control a trajectory of a launched ball, Fig. 1-5, [0058]).  
In Reference to Claim 3
The ball pitching device of claim 2, further comprising a first mechanical system configured to adjust the position of the impulse mechanism in a first dimension and a second mechanical system configured to adjust the position of the impulse mechanism in a second dimension (direction motor 120 adjusts the position of the tube 114 and actuator 130 along a x-axis and tilt motor 117 adjusts the position along a y-axis, Fig. 1-5, [0058]).  
In Reference to Claim 4
The ball pitching device of claim 3, wherein the first and second dimensions correspond to dimensions of an x-y plane (direction motor 120 adjusts the position of the tube 114 and actuator 130 along a x-axis/plane and tilt motor 117 adjusts the position along a y-axis/plane, Fig. 1-5, [0058]).  
In Reference to Claim 5
The ball pitching device of claim 3, wherein the one or more control components are further configured to control at least one of the first and second mechanical systems to adjust the position of the impulse mechanism and the pitch trajectory (the controller controls the rotation of the direction motor 120 and the tilt motor 117 coupled to the support bracket 110 which adjusts the position of the impulse mechanism 130 and the pitch trajectory, Fig. 1-6, [0065]).  
In Reference to Claim 6
The ball pitching device of claim 5, further comprising an angled mount on which the launching surface and the launching system are disposed (mount 110 is rotatable to adjust the direction and tiltable relative 112, Fig. 1-5).  
In Reference to Claim 8
The ball pitching device of claim 1, further comprising a casing on which the launching surface is disposed (the launch tube 114 is disposed at the bottom of the body frame 102 on a movable casing/frame 112, Fig. 1-4).  
In Reference to Claim 9
The ball pitching device of claim 8, further comprising a first mechanical system configured to tilt the casing about a first axis and a second mechanical system configured to roll the casing around a second axis (casing 112 is movable by a tilt motor 117 and a direction motor 120, Fig. 1-4).  
In Reference to Claim 10
The ball pitching device of claim 9, wherein the one or more control components are further configured to control at least one of the first and second mechanical systems to adjust the pitch trajectory (tilt motor 117 and a direction motor 120 are controlled by the controller to adjust the pitch trajectory, Fig. 1-6, [0065]).  
In Reference to Claim 11
The ball pitching device of claim 1, wherein the impulse mechanism includes a pneumatic cylinder disposed below the launching position and at least one moveable piston, the pneumatic cylinder configured to accelerate the at least one moveable piston toward the launching position (pneumatic cylinder 130 [0060] actuates movable piston 132 [0063] to strike the loaded ball, Fig. 5, wherein the cylinder is lower than the piston when the tube is tilted upwards).  
In Reference to Claim 16
The ball pitching device of claim 1, wherein the launching position includes a circular aperture defined in the launching surface, the aperture having a diameter smaller than a diameter of the ball, allowing the ball to be held in the launching position and to be impacted by the at least one impulse mechanism (114a forms a circular aperture in 114 with a diameter smaller than the ball to retain the ball therein and subsequently be impacted by the strike plate 134 of the impulse launch mechanism, Fig. 5).  
In Reference to Claim 17
The ball pitching device of claim 1, wherein the launching surface is configured to receive a series of balls via a ball handling mechanism connected to the ball pitching device (a series of balls are consecutively loaded by a hopper 104 which may be fed by a conveyor carousel 200, Fig. 1-5, 9-13).  
In Reference to Claim 18
The ball pitching device of claim 17, wherein the ball handling mechanism includes a carousel system configured to rotate around a bearing to receive the series of balls and provide each ball of the series of balls to the launching surface one at a time (carousel elevator 210 rotates about shaft/bearing 208 powered by motor 206 to feed the balls towards the launching surface one at a time, Fig. 9/13, as does rotating plate 310 of ball supply apparatus 300, Fig. 10).  
In Reference to Claim 20
The ball pitching device of claim 1, wherein the one or more control components are further configured to communicate with an external device, the external device being configured to control the ball pitching device (external touch screen device may be used to control and operate the launcher, [0055], or a remote control may be used, [0072]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103a as being unpatentable over Cho as applied to claim 6 above and further in view of Vaught et al. US Pub. No. 2015/0165300.
In Reference to Claim 7
Cho teaches:
The ball pitching device of claim 6 as rejected above.
Cho fails to teach:
A third mechanical system configured to adjust an amount of tilt provided by the angled mount, the one or more control components being further configured to control the third mechanical system to adjust the amount of tilt provided by the angled mount and the pitch trajectory.  
Further, Vaught teaches:
A similar ball pitching device (100, Fig. 1-10), further comprising a third mechanical system configured to adjust an amount of tilt provided by the angled mount, the one or more control components being further configured to control the third mechanical system to adjust the amount of tilt provided by the angled mount and the pitch trajectory (launcher 100 with base 102 and legs 104 which are adjustable to unbalance base 102 with respect to the playing surface/ground, where a user may control and adjust the distance of each leg (DL) to modify the flight trajectory [0037], [0063]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cho to have formed the device with a third adjustable tilt control in order to allow the balls to be thrown at more varied trajectories and/or to be used on an uneven surface as taught by Vaught ([0037], [0063]).
Claim 12 is rejected under 35 U.S.C. 103a as being unpatentable over Cho as applied to claim 11 above and further in view of Forrest US Pub. No. 2011/0152011.
In Reference to Claim 12
Cho teaches:
The ball pitching device of claim 11 as rejected above.
Cho fails to teach:
Wherein the one or more control components are further configured to adjust an amount of pressure in the pneumatic cylinder and to control the pitch power.  
Further, Forrest teaches:
A similar ball pitching device wherein the one or more control components are further configured to adjust an amount of pressure in the pneumatic cylinder and to control the pitch power (air tank 32 stores air at a pressure [0024] and buttons on the remote control device allow the user to adjust air pressure in the tank which controls pitch power of the strike power 24 impacting the loaded ball, [0025], [0037]-[0038], Fig. 1-6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cho to have included an adjustable pressure in order to allow the balls to be launched at different powers and distances/heights as taught by Forrest ([0040], [0042]).
Claims 13-15 are rejected under 35 U.S.C. 103a as being unpatentable over Cho as applied to claim 1 above and further in view of Krull et al. US Pub. No. 2002/0005614.
In Reference to Claim 13
Cho teaches:
The ball pitching device of claim 1 as rejected above.
Cho fails to teach:
Wherein the impulse mechanism includes an electromagnetic solenoid disposed below the launching position and at least one moveable piston, the at least one moveable piston being a ferromagnetic piston and the solenoid being configured to accelerate the at least one movable piston toward the launching position.  
Further, Krull teaches:
A similar ball pitching device (launching station 405 with solenoid impulse launcher 425 and controls, Fig. 14-15), wherein the impulse mechanism includes an electromagnetic solenoid disposed below the launching position and at least one moveable piston (Fig. 3, 15, 26-29, 36-37), the at least one moveable piston being a ferromagnetic piston and the solenoid being configured to accelerate the at least one movable piston toward the launching position ([0062]-[0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cho to have formed the impulse mechanism with an electromagnetic solenoid and ferromagnetic piston as these are commonly used means to pitch a ball in the art and one of ordinary skill in the art would find it obvious to use any equivalent known means in the art and in order to allow the device to be launched without a more complicated air cylinder as taught by Krull ([0040]-[0043], [0103[-[0112]).
In Reference to Claim 14
Cho as modified by Krull teaches:
The ball pitching device of claim 13, wherein the launching system further includes a power source configured to apply a current to the electromagnetic solenoid, the one or more control components being configured to control the pitch power by adjusting an amount of current applied to the electromagnetic solenoid (Krull: controls 960 allow the user to adjust the launch power provided by power source 950, [0107], Fig.29-31, [0062]-[0063]).  
In Reference to Claim 15
Cho as modified by Krull teaches:
The ball pitching device of claim 14, wherein the power source includes one or more capacitors, the one or more capacitors being selectively coupled to the electromagnetic solenoid to apply the current to the electromagnetic solenoid, and the one or more control components being configured to adjust a charging voltage applied to the one or more capacitors and to adjust the amount of current applied to the electromagnetic solenoid by the one or more capacitors (Krull: Fig. 3, 29-31, 33-34, [0062]-[0063], [0110]-[0112], [0115]-[0117]).  
Claim 19 is rejected under 35 U.S.C. 103a as being unpatentable over Cho as applied to claim 17 above and further in view of Stokes US Pat. No. 4,502,455.
In Reference to Claim 19
Cho teaches:
The ball pitching device of claim 17 as rejected above. 
Cho fails to teach:
Wherein the one or more control components are further configured to operate the ball handling mechanism and control a pitch frequency of the ball pitching device.  
Further, Stokes teaches:
A similar ball pitching device (2, Fig. 1-5), wherein one or more control components are further configured to operate the ball handling mechanism and control a pitch frequency of the ball pitching device (carousel 12, Fig. 4, Col. 2 lines 11-16, where lever 41 controls how fast disk 12 feeds the balls 4 into the launcher entrance 9, Fig. 2/4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cho to have formed the feed means and carousel to have included a pitch frequency control in order to allow balls to be fed into the launcher with less chance of being jammed and to accommodate different sized balls into the launcher as taught by Stokes (Col. 1 lines 20-34, Col. 2 lines 11-35).
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Gowan (9,259,631), McIntyre (5,733,209), Meade (5,294,109) teach similar vertical toss pitching devices using impulse mechanisms.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711